Citation Nr: 1007893	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-34 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability, claimed as residuals of pneumonia.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION


The Veteran had active service from October 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

Although on his VA Form 9 of November 2008 the Veteran 
requested a hearing before a traveling Veterans Law Judge, he 
withdrew his request for such a hearing in August 2009.  

The record shows that a November 2008 examiner specifically 
noted that the Veteran had an episode of anxiety in service, 
which appeared to be a continuing issue.  The issue of 
service connection for psychiatric disability having 
therefore been reasonably raised by the record, this matter 
is referred to the RO for appropriate action.
 
The issues of entitlement to service connection for bilateral 
hearing loss and for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic respiratory disorder was not present in service, 
and any current respiratory disorder is not related to the 
Veteran's period of service.





CONCLUSION OF LAW

Respiratory disability was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in a November 2006 communication, prior 
to the adjudication of his claim in February 2007.  The 
correspondence included notice concerning the initial 
disability rating and effective date to be assigned in the 
event service connection is granted. 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him have been obtained, and 
the record does not suggest that any relevant records remain 
outstanding.  38 U.S.C.A. § 5103A.  In his regard the Board 
notes that at one point, the Veteran completed a form 
authorizing VA to obtain records for him from Dr. J. 
Harrison.  He did not, however, specify the disability or 
disabilities for which Dr. Harrison was authorized to release 
records, or the dates of relevant treatment.  The RO informed 
the Veteran in September 2008 that records for Dr. Harrison 
would not be requested unless he included such information.  
The Veteran did not thereafter respond.  Given VA's 
explanation of the deficiencies in his prior authorization of 
records from Dr. Harrison, and as the Veteran did not 
thereafter respond to VA's request that he provide a properly 
completed authorization form to enable VA to assist him in 
obtaining records from that physician, the Board finds that 
VA's duty to assist him in obtaining private medical records 
has been fulfilled.  See generally, Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (noting that "[t]he duty to assist is 
not always a one-way street").

Moreover, the record shows that he was examined by VA in 
connection with his claim in December 2006 and November 2008.  
Although the December 2006 examination did not address the 
etiology of any diagnosed respiratory disorder, the November 
2008 examination (which was conducted by the same examiner) 
did provide such an opinion.  The Veteran has not alleged any 
deficiency in either examination report, and the Board finds 
that the November 2008 examination report is adequate.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The service treatment records show that the Veteran was 
hospitalized for a short time in December 1970 for acute 
respiratory distress, and for 6 days in early 1971 for 
pneumonia with an uneventful course.  The records are silent 
for any further reference to pneumonia, but do show he was 
treated for several respiratory infections.  Chest X-ray 
studies in service, including at discharge, were reportedly 
negative.

On file is a statement by the Veteran's "domestic partner" 
received in October 2006.  She indicates that in 15 years of 
knowing the Veteran, she had observed numerous respiratory 
problems.

The Veteran attended a VA examination in December 2006.  He 
reported experiencing frequent upper respiratory illnesses.  
He explained that he was hospitalized twice in service for 
respiratory illness, including pneumonia, and since then had 
experienced frequent upper respiratory illnesses 
characterized by symptoms including sore throat, cough, and 
elevated temperature.  He noted that each episode lasted for 
about 3 to 7 days.  He denied any post-service treatment for 
pneumonia, bronchitis or asthma.  Physical examination showed 
he had clear breath sounds with no delay in the expiratory 
phase, and no wheeze.  The examiner diagnosed the Veteran as 
having seasonal allergic rhinitis and recurrent upper/lower 
respiratory infections.

The Veteran attended a November 2008 examination, which was 
conducted by the same examiner to specifically address the 
etiology of any respiratory disorder.  The examiner reviewed 
the service treatment records in detail concerning the 
treatment for pneumonia and other respiratory problems, and 
described the Veteran's account of respiratory difficulties 
since service.  He noted that the Veteran denied seeking 
post-service treatment for his claimed episodes of recurring 
respiratory problems.  Physical examination was unremarkable.  
He diagnosed the Veteran as having recurring upper 
respiratory illnesses, and intermittent episodes of shortness 
of breath without exertion.  The examiner concluded that it 
was unlikely that the Veteran had residual lung disease 
resulting from the respiratory problems in service.

In statements on file, the Veteran contends that since the 
episode of pneumonia in service, he catches every respiratory 
disease in the community.

Although service treatment records show the Veteran was 
hospitalized for a short time in December 1970 for acute 
respiratory distress and for a short time in early 1971 for 
pneumonia, the remaining service treatment records are silent 
for any reference to a chronic respiratory disorder.  His 
service discharge examination did not identify any 
respiratory disorder, and chest X-ray studies at the time 
were negative for abnormalities.

In short, there is no competent or credible evidence of a 
chronic respiratory disorder in service.

Moreover, there is no post-service evidence of respiratory 
disability until decades after service.  More importantly, 
the Veteran was examined to specifically determine the 
etiology of his current respiratory disability.  The examiner 
concluded that the current disability was not etiologically 
related to service, including to the events of respiratory 
illness therein.  There is no medical opinion on file 
supportive of the Veteran's claim.

The Veteran contends that he has experienced recurring bouts 
of respiratory illness since service, and believes his 
current respiratory disability is related to those symptoms 
and to service.  The Veteran is certainly competent to report 
his observations of respiratory symptoms through the years.  
See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  
Moreover, in some cases a layperson can provide competent 
evidence of a link between a disability and service.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In 
this case, however, even assuming the credibility of the 
Veteran's account of symptoms since service, including as 
supported to some extent by his domestic partner, the Board 
finds that the determination as to whether such symptoms 
represent a chronic disorder, particularly one stemming from 
pneumonia or any other process in service, is clearly one 
which requires medical expertise.  

In other words, although the Veteran may have experienced 
upper respiratory infections and the flu episodically since 
service, the determination as to whether those illnesses 
(which according to the Veteran would last only up to 7 days) 
represented a chronic disease process rather than just acute 
illnesses is one more suited to the realm of medical 
expertise.  This is buttressed by the fact that the only 
physician to offer an opinion in the record specifically 
found that the Veteran's current respiratory disorder in fact 
is not related in any manner to the events in service.  

In short, the Board does not find the Veteran competent to 
link the respiratory symptoms since service to his current 
respiratory disorder, or to otherwise offer a competent 
opinion concerning the etiology of his current disorder.  
Even assuming, however, that he is competent to offer such 
opinions, the Board finds that his opinions are outweighed by 
that of the November 2008 examiner, who clearly does have 
substantially more education, training and expertise in 
diagnosing medical disorders and determining the origin of 
such disorders.

In sum, there is no competent evidence of a chronic 
respiratory disorder since service, and no competent or 
probative evidence linking the Veteran's current respiratory 
disorder to service.  As the preponderance of the evidence is 
against the claim, service connection for respiratory 
disability is denied.


ORDER

Entitlement to service connection for respiratory disability, 
claimed as residuals of pneumonia, is denied.


REMAND

The Veteran contends that his left ear hearing loss and 
tinnitus originated in service while he served as a mortar 
man.  He contends he was treated for tinnitus and hearing 
loss while in service.  The Veteran's service records show 
that he served in the infantry, with his only overseas 
service in Europe.

The report of the Veteran's service entrance examination 
contains audiological testing demonstrating pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NR
0
LEFT
0
0
0
NR
0



His service discharge examination includes audiological 
testing demonstrating pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
NR
20
LEFT
15
15
10
NR
15

The service records are silent for any complaints or findings 
of hearing loss or tinnitus.  There is no post-service 
evidence of any hearing loss or tinnitus until decades after 
service.

In connection with his claim, the Veteran was examined by VA 
in January 2007.  The examiner noted that at first, the 
Veteran denied experiencing tinnitus in service and first 
noticed tinnitus in approximately 1997.  The Veteran later 
reported noticing ringing in his ears after firing mortars.  
With respect to hearing loss, the examiner indicated that as 
the service entrance and discharge examinations did not 
demonstrate the presence of hearing loss, the hearing loss 
did not originate in service, and was not due to noise 
exposure in service.

The Board points out that although it is true that the 
service records do not document hearing loss, see Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (observing that the 
threshold for normal hearing is 0 to 20 decibels), the 
discharge examination does contain audiometric findings 
reflecting an upward shift in tested thresholds.  This was 
not addressed by the examiner, and in the Board's opinion, 
another examination therefore is necessary to more thoroughly 
address the etiology of the current hearing loss.

Following the examination, the Veteran argued that the 
December 2006 examiner incorrectly reported that the tinnitus 
began around 1997.  He explained that he told the examiner 
the tinnitus worsened around that time.  

At this point, the Board notes that there are several 
discrepancies in the Veteran's account of the onset of his 
tinnitus.  As noted above, the Board is remanding the hearing 
loss claim for an examination to determine whether the upward 
shift in tested thresholds could represent changes occasioned 
by acoustic trauma.  The results of that examination could 
provide an indication as to whether the Veteran did 
experience significant acoustic trauma as claimed.  For this 
reason, the Board will remand the tinnitus claim as well.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should afford the Veteran a VA 
audiological examination by a person with 
appropriate expertise to determine the 
nature and etiology of any left ear 
hearing loss.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  The examiner must 
opine whether it is at least as likely as 
not that the Veteran's left ear hearing 
loss is etiologically related to the 
Veteran's period of active service, 
including to acoustic trauma, or was 
manifest within one year of discharge 
therefrom.  In providing this opinion the 
examiner should specifically address the 
upward shift in tested thresholds 
reflected in the service discharge 
examination (as compared to the service 
entrance examination).

2. Thereafter, the RO should readjudicate 
the issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 





______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


